DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 3/8/2022 does not put the application in condition for allowance.
Examiner withdraws all rejections in prior office action due to the amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-7, 9-14, 16-18, and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sai (JP2-224375, Machine translation) in view of Snipes (US Pub No. 2012/0174966) 
	Regarding Claim 1, Sai et al. teaches a device for converting electromagnetic radiation into electricity [Fig. 3, page 2 of 2, middle of page, section regarding “Fig. 3”], the device comprising: 
	an expander having an axis and a surface that is configured to reflect electromagnetic radiation away from the axis to expand a beam of the electromagnetic radiation [Fig. 3, page 2 of 2, middle of page, section regarding “Fig. 3”], 
	an energy conversion component [7, Fig. 3, page 2 of 2, middle of page, section regarding “Fig. 3”] disposed to receive the expanded beam and configured to generate electricity from the expanded beam [page 1 of 2, middle of page, “Elements of the Invention”].
	Sai et al.  is silent on an expander having an axis and a curved surface that is configured to reflect electromagnetic radiation, and the curved surface including at least two conical segments each shaped as a truncated cone and having a common axis, each conical segment having a selected angle of incidence to the common axis, wherein the at least two conical segments have different angles of incidence to the common axis; and the expander includes a finite number of truncated conical segments; 
	Snipes et al. teaches a conical expander that directs light towards solar cells [Fig. 15, 0094], where there are segments 73-77 used to provided high solar concentrations [0094, 0057]
Since both Sai et al. and Snipes et al. teach reflecting light and the use of an expander for directing light towards photovoltaic cells, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the expander of Sai et al. with the expander shape of Snipes et al. as in order to provide solar cells with higher solar concentrations [0057, 0094].
In addition, the combination involving the modification of the expander of Sai et al. with the expander shape of Snipes et al. would have been merely the selection of a conventional engineering design in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
As the reactor cost of construction and efficiency of operation are variables that can be modified, among others, by adjusting the cone angles and diameter of each segment of the expander [0094] , with said construction cost and operating efficiency both changing as the cone angles and diameter of each segment are changed, the precise cone angles and diameter of each segment would have been considered a result effective variable by one having ordinary skill in the art before the filing of the invention.  As such, without showing unexpected results, the claimed “wherein the at least two conical segments have different angles of incidence to the common axis” cannot be considered critical.  Accordingly, one of ordinary skill in the art before the filing of the invention would have optimized, by routine experimentation, the parameters of the cone angles and diameter of each segment in the expander of modified Sai et al.  to obtain the desired balance between the construction cost and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	Regarding Claim 2, within the combination above, modified Sai et al. teaches further comprising a reflective surface disposed between the expander and the energy conversion component and configured to further reflect electromagnetic radiation reflected from the  expander toward the energy conversion component [Sai: Fig. 3, page 2 of 2, middle of page, section regarding “Fig. 3”, and Snipes: Fig. 15, 0094].
	Regarding Claim 4, within the combination above, modified Sai et al. teaches wherein: the energy conversion component includes a height measured along the direction of the common axis, and the expander includes a height measured along the direction of the common axis that is longer than the height of the energy conversion component [Fig. 3, expander 9 has a height longer than the cells 7].
	Regarding Claim 5, within the combination above, modified Sai et al. teaches further comprising one or more additional energy conversion components, wherein the energy conversion component and the additional energy conversion components are disposed symmetrically around the common axis [Sai: Fig. 2, page 2 of 2, middle of page, section regarding “Fig. 3”]
	Regarding Claim 6, within the combination above, modified Sai et al. teaches wherein the energy conversion component and the additional energy conversion components, together, form a polygonal prism shape that surrounds the expander [Sai: Fig. 2 and  Fig. 6, page 2 of 2, middle of page, section regarding “Fig. 2” and “Fig. 6” from the middle of page to end of page].	
	Regarding Claim 7, within the combination above, modified Sai et al. teaches within the combination above, modified Sai et al. teaches further comprising an optical component [Sai: 6, Fig. 3, page 2 of 2, middle of page, section regarding “Fig. 3”] configured to modify electromagnetic radiation before the expander expands the electromagnetic radiation [Fig. 3].
	Regarding Claim 9, within the combination above, modified Sai et al. teaches wherein the selected angles of incidence of the at least two conical segments are selected to create an overlapping vertical distribution of irradiance at the energy conversion component [Snipes: Fig. 15 shows light distribution similar to figure 4 of the instant application].
	Regarding Claim 10, Sai et al. teaches a device for converting electromagnetic radiation into electricity [Fig. 3, and bottom of page 1 of 2, Section “Elements of Invention”], comprising:
	a plurality of energy conversion components [7, Fig. 3, middle of page 2 of 2, middle of page, section regarding “Fig. 3”] disposed to receive the expanded beam and configured to generate electricity from the expanded beam [page 1 of 2, middle of page, section “Object of Invention”]
	Sai et al. is silent on an expander having a shape symmetric about a rotational axis and a reflective surface, wherein the reflective surface includes multiple angles relative to a line parallel to the axis, the multiple angles selected to expand a beam of electromagnetic radiation into an expanded beam; and wherein the multiple angles are selected to change a spatial distribution of electromagnetic energy of the beam between the reflective surface and a member of the plurality of energy conversion components from a less uniform distribution to a more uniform distribution
	Snipes et al. teaches a conical expander that directs light towards solar cells [Fig. 15, 0094], where there are segments 73-77 used to provided high solar concentrations [0094, 0057]
Since both Sai et al. and Snipes et al. teach reflecting light and the use of an expander for directing light towards photovoltaic cells, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the expander of Sai et al. with the expander shape of Snipes et al. as in order to provide solar cells with higher solar concentrations [0057, 0094].
In addition, the combination involving the modification of the expander of Sai et al. with the expander shape of Snipes et al. would have been merely the selection of a conventional engineering design in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
As the reactor cost of construction and efficiency of operation are variables that can be modified, among others, by adjusting the cone angles and diameter of each segment of the expander [0094] , with said construction cost and operating efficiency both changing as the cone angles and diameter of each segment are changed, the precise cone angles and diameter of each segment would have been considered a result effective variable by one having ordinary skill in the art before the filing of the invention.  As such, without showing unexpected results, the claimed “wherein the multiple angles are selected to change a spatial distribution of electromagnetic energy of the beam between the reflective surface and a member of the plurality of energy conversion components from a less uniform distribution to a more uniform distribution” cannot be considered critical.  Accordingly, one of ordinary skill in the art before the filing of the invention would have optimized, by routine experimentation, the parameters of the cone angles and diameter of each segment in the expander of modified Sai et al.  to obtain the desired balance between the construction cost and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	Regarding Claim 11, within the combination above, modified Sai et al. teaches wherein the multiple angles are selected to cause two portions of the expanded beam to overlap at the member of the plurality of energy conversion components [Snipes: Fig. 15, 0094]
	Regarding Claim 12, within the combination above, modified Sai et al. teaches wherein a cross-section of the expander through the axis has a shape including curved sides, the curved sides being part of the reflective surface [Snipes: Fig. 15, 0094, the expander is a conical shape]
	Regarding Claim 13, within the combination above, modified Sai et al. teaches wherein a cross-section of the expander through the axis has a shape including sides having a plurality of straight line segments, the sides having a plurality of straight line segments being part of the reflective surface [Snipes: Fig. 15, 0094]
	Regarding Claim 14, within the combination above, modified Sai et al. teaches further comprising a reflective surface disposed between the expander and the plurality of energy conversion components and configured to further reflect electromagnetic radiation reflected from the expander toward the plurality of energy conversion components [Sai: Fig. 3, page 2 of 2, Snipes: Fig. 15, 0094]
	Regarding Claim 16, within the combination above, modified Sai et al. teaches wherein the expander is shaped to compress the height of the reflected light beam transverse to its direction of travel between leaving the expander and reaching a member of the plurality of energy conversion components [Sai: Fig. 3, page 2 of 2, middle of page, section regarding “Fig. 3”, Snipes: Fig. 15, 0094]
	Regarding Claim 17, within the combination above, modified Sai et al. teaches wherein the plurality of energy conversion components are arranged in a polygonal prism shape [Sai: Fig. 6, page 2 of 2, section regarding “Fig. 6” at the end of the page]
	Regarding Claim 18, within the combination above, modified Sai et al. teaches further comprising an optical component [6, Fig. 3, page 2 of 2, middle of page] configured to modify electromagnetic radiation before the expander expands the electromagnetic radiation [Fig. 3, page 2 of 2, end of page]
Regarding Claim 20, Sai et al. teaches a device for converting electromagnetic radiation into electricity [Fig. 3, page 2 of 2, middle of page, section regarding “Fig. 3”], comprising:
an expander having an axis and having a reflective surface [Fig. 3, middle of page 2 of 2, middle of page, section regarding “Fig. 3”], wherein
the reflective surface has a substantially pyramidal shape characterized in that
each cross-section of the shape in a plane perpendicular to the axis is a polygon having a
selected number of sides [Sai: Fig. 6, page 2 of 2, end of page], wherein the selected number of sides is the same for each cross-section of the surface [Fig. 6]; and
the reflective surface includes multiple angles relative to the axis, the multiple angles selected to expand a beam of electromagnetic radiation into an expanded beam [Sai: Fig. 6, page 2 of 2, end of page]; and
a plurality of energy conversion components [7, fig. 6, page 2 of 2, end of page] disposed to receive the expanded beam and configured to generate electricity from the expanded beam [page 1 of 2, section “Object of Invention”]
Sai et al. is silent on wherein the multiple angles are selected to change a spatial distribution of electromagnetic energy of the beam between the reflective surface and a member of the plurality of energy conversion components from a less uniform distribution to a more uniform distribution.
	Snipes et al. teaches a conical expander that directs light towards solar cells [Fig. 15, 0094], where there are segments 73-77 used to provided high solar concentrations [0094, 0057]
Since both Sai et al. and Snipes et al. teach reflecting light and the use of an expander for directing light towards photovoltaic cells, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the expander of Sai et al. with the expander shape of Snipes et al. as in order to provide solar cells with higher solar concentrations [0057, 0094].
In addition, the combination involving the modification of the expander of Sai et al. with the expander shape of Snipes et al. would have been merely the selection of a conventional engineering design in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
As the reactor cost of construction and efficiency of operation are variables that can be modified, among others, by adjusting the cone angles and diameter of each segment of the expander [0094], with said construction cost and operating efficiency both changing as the cone angles and diameter of each segment are changed, the precise cone angles and diameter of each segment would have been considered a result effective variable by one having ordinary skill in the art before the filing of the invention.  As such, without showing unexpected results, the claimed “wherein the multiple angles are selected to change a spatial distribution of electromagnetic energy of the beam between the reflective surface and a member of the plurality of energy conversion components from a less uniform distribution to a more uniform distribution.” cannot be considered critical.  Accordingly, one of ordinary skill in the art before the filing of the invention would have optimized, by routine experimentation, the parameters of the cone angles and diameter of each segment in the expander of modified Sai et al.  to obtain the desired balance between the construction cost and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding Claim 21, within the combination above, modified Sai et al. teaches wherein the selected number of sides is the same as the number of members of the plurality of energy conversion components [Fig. 6, page 2 of 2, end of page]
Regarding Claim 22, within the combination above, modified Sai et al. teaches wherein at least one member of the plurality of energy conversion components includes a PV cell [Fig. 6, page 2 of 2, end of page]
Regarding Claim 23, within the combination above, modified Sai et al. teaches wherein at least one member of the plurality of energy conversion components includes a plurality of PV cells [Fig. 6, page 2 of 2, end of page]
	Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sai (JP2-224375, Machine translation) in view of Snipes (US Pub No. 2012/0174966) as applied above in addressing claim 1, in further view of  Vanderwall (US Pat No. 4643545)
	Regarding Claim 8, within the combination above, modified Sai et al. is silent on wherein the optical component includes at least one of the following: a lens, a prism, a diffuser, a filter, and a mirror. 
	Vanderwall et al. teaches the use of an expander configuration comprising an optical fiber 28 [C3 ln 40-55] with the use of a mirror 24 [fig. 5, see 28 and 24, C3 ln 35-60].
	Since both modifed Sai et al. and Vanderwall et al. teaches the use of an expander for solar cells, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the expander of modified Sai et al. with the expander configuration of Vanderwall et al. as it is merely the selection of a conventional  expanders which direct light from an optical fiber to a photovoltaic cell recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so. 
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sai (JP2-224375, Machine translation) in view of Snipes (US Pub No. 2012/0174966) as applied above in addressing claim 10, in further view of  Vanderwall (US Pat No. 4643545)
	Regarding Claim 19, within the combination above, modified Sai et al. is silent wherein the optical component includes at least one of the following: a lens, a prism, a diffuser, a filter, and a mirror.
	Vanderwall et al. teaches the use of an expander configuration comprising an optical fiber 28 [C3 ln 40-55] with the use of an mirror 24 [fig. 5, see 28 and 24, C3 ln 35-60].
	Since both modified Sai et al. and Vanderwall et al. teaches the use of an expander for solar cells, it would have been obvious to one of ordinary skill in the art before the filing of the invention to  modify the expander of modified Sai et al. with the expander configuration of Vanderwall et al. as it is merely the selection of a conventional  expanders which direct light from an optical fiber to a photovoltaic cell recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so. 
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sai (JP2-224375, Machine translation) in view of Snipes (US Pub No. 2012/0174966) as applied above in addressing claims 1, in further view of Goldsby (US Pub No. 2014/0246075)
	Regarding Claim 3, within the combination above, modified Sai et al. is silent on further comprising a heat sink configured to conduct heat away from the energy conversion component.
Goldsby et al. teaches heat exchanger 134 in figure 27 to cool solar panels [0065]. 
Since modified Sai et al. teaches the use of solar cells, it would have been obvious to one of ordinary skill in the art before the filing of the invention provide the heat exchanger of Goldsby et al. behind the cells of modified Sai et al. in order to cool the solar cells [0068].
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sai (JP2-224375, Machine translation) in view of Snipes (US Pub No. 2012/0174966) as applied above in addressing claim 10, in further view of Goldsby (US Pub No. 2014/0246075)
	Regarding Claim 15, within the combination above, modified Sai et al. is silent on further comprising a heat sink configured to conduct heat away from at least one of the plurality of energy conversion components.
Goldsby et al. teaches heat exchanger 134 in figure 27 to cool solar panels [0065, 0068]. 
Since modified Sai et al. teaches the use of solar cells, it would have been obvious to one of ordinary skill in the art before the filing of the invention provide the heat exchanger of Goldsby et al. behind the cells of modified Sai et al. in order to cool the solar cells [0065, 0068].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/Primary Examiner, Art Unit 1726